Citation Nr: 1802769	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial increased rating for right knee patellofemoral pain syndrome, currently evaluated at 10 percent disabling, to include the issue of entitlement to an initial compensable rating prior to February 18, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from July 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  That decision awarded service connection for the right knee disability and assigned a non-compensable evaluation, effective from November 2009.  

While on appeal in April 2016, the RO increased the assigned rating to 10 percent, effective February 18, 2011, the date of an MRI of the knee.  However, as this was not a full grant of the benefit sought on appeal, the issue remains on appeal.  See Ab v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  For the period prior to February 18, 2011, the Veteran's right knee patellofemoral pain syndrome has resulted in symptoms such as painful motion, but has not resulted in flexion limited to 60 degrees or less, limited extension, ankylosis, more than slight instability, symptomatic removal of semilunar cartilage, locking, impairment of the tibia and fibula, or genu recurvatum. 

2.  For the period following February 18, 2011, the Veteran's right knee patellofemoral pain syndrome has resulted in symptoms such as increased painful motion, less movement than normal, and disturbance of locomotion, but has not resulted in flexion limited to 60 degrees or less, limited extension, ankylosis, more than slight instability, symptomatic removal of semilunar cartilage, locking, impairment of the tibia and fibula, or genu recurvatum.




CONCLUSION OF LAW

The criteria for a compensable rating prior to February 18, 2011, and a rating in excess of 10 percent thereafter for right knee patellofemoral pain syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5010, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Analysis 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017)

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In this case, the Veteran's right knee patellofemoral pain syndrome is assigned a noncompensable rating under DC 5010 from November 17, 2009, the date of the Veteran's initial claim, until February 18, 2011, and a 10 percent rating since February 18, 2011.  The RO indicated that patellofemoral pain syndrome is not specifically listed in the Rating Schedule, and therefore is rated analogous to a closely related disability, arthritis due to trauma.   

Under DC 5010, arthritis due to trauma substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id. 

However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  

Other diagnostic codes relating to the knee are DC 5256 for ankylosis, DC 5257 for recurrent subluxation or lateral instability, DC 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, DC 5262 for impairment of tibia and fibula, and DC 5263 for genu recurvatum.  As these conditions are not shown on examination of the Veteran, or in the medical evidence of record, the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a. 

On October 2014 VA examination, the Veteran reported that her right knee condition had worsened since 2010.  The Veteran reported an increase in pain that worsened with any activity.  The Veteran reported intermittent right knee swelling three times per week after moderate activity.  She denied locking of knee, but reported instability.  She reported wearing a right knee braced.  

On physical examination, range of motion measurements for the right knee were as follows:  flexion to 130 degrees, with no objective evidence of painful motion, and no limitation of extension.  The physician noted normal muscle strength and joint stability.  Based on a MRI conducted by VA on February 18, 2011, the physician determined that the Veteran had a diagnosis of a fine horizontal cortical tear of the right lateral meniscus, which had healed.  The physician determined that at the time of the October 2014 VA examination, no current symptoms were attributable to this healed condition.  However, the physician provided a diagnosis of patellofemoral syndrome.  The physician indicated that the Veteran experienced a functional loss and/or impairment of the right knee and indicated that there was less movement than normal in the right knee causing a disturbance of locomotion.  

On April 2016 VA examination, the Veteran reported knee pain towards the end of the day, especially if she was on her feet all day.  The Veteran also reported swelling.  On physical examination, the physician noted moderate pain on squeezing the patella with the quads, due to the diagnosed patellofemoral syndrome.  Range of motion measurements for the right knee were as follows:  flexion to 140 degrees, with pain noted, and extension to 0 degrees.  The physician noted no evidence of ankylosis.  Additionally, no joint instability was found.  The physician also noted that the Veteran had a meniscus (semilunar cartilage) condition, and frequent episodes of joint effusion.  The physician noted a MRI test conducted by the VA in March 2014 that showed mild patellofemoral chondromalacia.  The test showed small joint effusion, mild inflammatory change within Hoffa's fat pad and probable synovial cyst formation along the anterior horn of the lateral meniscus.  Additionally, the test reflected a mild displacement of the anterior horn and body of the medial meniscus without tear.  The physician confirmed a diagnosis of patellofemoral pain syndrome, as well as synovitis (an inflammatory condition).  

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for her right knee disability.  These records provide no indication that the Veteran's right knee symptomatology is worse than what is reflected in the VA examination reports of record.  

In light of the foregoing, the Board finds that for the period of November 17, 2009, to February 18, 2011, the Veteran's right knee patellofemoral pain syndrome did not warrant a compensable rating under any relevant diagnostic code.  At no time was a compensable restriction of flexion (flexion limited to 60 degrees) shown.  38 C.F.R. § 4.71a, DC 5260.  At no time was a compensable limitation of extension (extension limited to 10 degrees) shown.  38 C.F.R. § 4.71a, DC 5261.  As previously discussed, there is no evidence of ankylosis, recurrent subluxation or lateral instability, impairment of tibia and fibula, or genu recurvatum for this period.  38 C.F.R. § 4.71a, DC 5256, 5257, 5262, 5263.  While there is evidence of frequent episodes of effusion, there is no evidence of joint locking.  38 C.F.R. § 4.71a, DC 5258, 5259.  As such, for the period of November 17, 2009, to February 18, 2011, an increased rating is not warranted.  

Additionally, the Board finds that for the period since February 18, 2011, the Veteran's right knee patellofemoral pain syndrome did not warrant a rating in excess of 10 percent.  As discussed above, at no time was a compensable restriction of flexion of limitation of extension shown.  Nor was there evidence of ankylosis, recurrent subluxation or lateral instability, impairment of tibia and fibula, or genu recurvatum for this period.  38 C.F.R. § 4.71a, DC 5256, 5257, 5262, 5263.  While there is evidence of frequent episodes of effusion, there is no evidence of joint locking.  38 C.F.R. § 4.71a, DC 5258, 5259.  

However, the RO, in April 2016, assigned a 10 percent rating for the right knee disability based on the Veteran's claims of increased painful motion, and on findings from a February 18, 2011 MRI.  These findings, and the Veteran's claims of increased painful motion, entitle her to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Therefore, based on the preponderance of the evidence, the Board finds that the current 10 percent rating adequately contemplates any functional impairment that the Veteran may experience in her right knee.  Accordingly, for the period since February 18, 2011, an increased rating is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against an assignment of a compensable rating for the period from November  2009, to February 2011, and for a rating in excess of 10 percent thereafter.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a compensable rating prior to February 18, 2011, and a rating in excess of 10 percent thereafter for right knee patellofemoral pain syndrome is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


